Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (Fujihashi et al., “A Preliminary Study on Multi-view Video Streaming over Underwater Acoustic Networks”, 2013 IEEE International Underwater Technology Symposium (March 2013)) teaches the transmission of data from a subsea device to a surface device by acquiring subsea environment data using a subsea device sensor, compressing the data using a processor of the subsea device by partitioning it into a low resolution representation and an enhancement layer of higher resolution and transmitting the data wirelessly. However, such prior art teaches that the enhancement layer is displayed only if there are prediction errors. Thus, it does not teach the decompression and displaying of the base layer, then (after transmission of the base layer) transmission of the enhancement layers in sequence of increasing resolution, and a viewing of a second set of images via the decompression of the enhancement layer(s) and the display of the enhancement layer and base layer (together in the second set of images).  Specifically, the prior art does not disclose:
…
transmitting the low-resolution representation wirelessly from the subsea device to the surface device, wherein the surface device is configured to:
receive and decompress the low-resolution representation, and view a first set of images represented by the low-resolution representation; and after transmitting the low-resolution representation, transmitting the one or more enhancement layers in sequence of increasing resolution, wherein the surface device is configured to:
receive and decompress the one or more enhancement layers; and view a second set of images represented by the one or more enhancement layers and the low-resolution representation after receiving and decompressing the one or more enhancement layers.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-3, 6-10, and 21-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/LINDSAY J UHL/Examiner, Art Unit 2481